             Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 1 of 14



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                    NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO

12   JON VALLIERE, EILEEN FOSTER, ANTONIO                      Case No. 3:17-cv-00123-JST
     GARCIA, and SAMANTHA WEST, individually
13   and on behalf of all similarly situated current and       Assigned to the Hon. Jon S. Tigar
     former employees,
14
                            Plaintiffs,                        [PROPOSED] ORDER RE: CLASS NOTICE
15                                                             AND CLASS NOTICE DEADLINES
            v.
16
     TESORO REFINING AND MARKETING
17   COMPANY LLC, TESORO LOGISTICS GP, LLC,
     and DOES 1 through 10, inclusive,
18
                            Defendants.
19
     JINETRA BONNER, individually, on behalf herself Case No. 17-CV-03850-JST
20   and all others similarly situated,
21                          Plaintiffs,
22          v.
23   TESORO REFINING & MARKETING
     COMPANY, LLC, a Delaware Limited Liability
24   Company; and DOES 1 through 100 inclusive,
25                          Defendants.
26

27

28

                                          [PROPOSED] ORDER RE: CLASS NOTICE AND CLASS NOTICE DEADLINES
                                                                   Case Nos. 3:17-cv-00123-JST/17-CV-03850-JST
            Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 2 of 14


 1                                                  ORDER
 2         The Court, having considered the parties’ Stipulation to Correct Class Notice, and finding good
 3   cause appearing, hereby ORDERS that:
 4         1.     The deadline to send out Class Notice should be extended from July 31,2020, to August
 5                7, 2020;
 6         2.     The last day for class members to request exclusion should be extended by one week, to
 7                October 9, 2020:
 8         3.     The fourth paragraph under Section 2 on page 3 of the Settlement Class Notice should be
 9                amended to read: “Defendants' records indicated that you worked the following
10                Qualifying Shifts: __Qualifying Shifts of 8 hours, which received a value of .8 Credits;_
11                Qualifying Shifts of more than 8 hours and less than 12 hours, which received a value of
12                1.0 Credit; and _ Qualifying Shifts of 12 hours or more, which received a value of 1.2
13                Credits.”
14         4.     The second paragraph in Section 8 of the Settlement Class Notice should be amended to
15                read: “(1) The Administrator shall calculate the total number of Qualifying Shifts worked
16                by all Class Members during the Class Period; and (2) the Administrator shall then give
17                Qualifying Shifts of 12 hours or more a value of 1.2 credits; Qualifying shifts of more
18                than 8 hours and less than 12 hours, a value of 1.0 credits; and Qualifying Shifts of 8
19                hours, a value of .8 Credits.”
20         5.     The first sentence of the first paragraph in Section 10 of the Settlement Class Notice
21                should be amended to read: “The amount of your Individual Settlement Payment will be
22                based on the number of Qualifying Shifts you worked in operations, and whether they
23                were 8 hours, more than 8 and less than 12 hours, or more than 12 hours, at any one of
24                the locations referenced above in Section 1 at any time during the Class Period.”
25

26

27

28

                                                       1
                                     [PROPOSED] ORDER RE: CLASS NOTICE AND CLASS NOTICE DEADLINES
                                                              Case Nos. 3:17-cv-00123-JST/17-CV-03850-JST
           Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 3 of 14


 1        6.    The Amended Class Notice attached hereto as Exhibit “A” with the changes identified
 2              above is approved for mailing to the Class.
 3

 4              IT IS SO ORDERED.
 5

 6

 7           August 6, 2020
     DATED: _______________________
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                                   [PROPOSED] ORDER RE: CLASS NOTICE AND CLASS NOTICE DEADLINES
                                                            Case Nos. 3:17-cv-00123-JST/17-CV-03850-JST
Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 4 of 14




           EXHIBIT A
Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 5 of 14
Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 6 of 14
Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 7 of 14
                  Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 8 of 14
 holds that rest periods under that wage order cannot be “on call.” Plaintiffs contend that Tesoro requires refinery,
 terminal facility, and plant operators to maintain radios during rest breaks in violation of their interpretation of
 this California Supreme Court rest break decision.

 Plaintiffs allege that Tesoro violated California’s wage and hour laws by not providing them with rest breaks, by
 failing to pay them premium wages for missed rest breaks, and by failing to provide accurate wage statements.
 In addition to alleging violations of the California Labor Code, Plaintiffs also have asserted claims under
 California Business & Professions Code section 17200 and the Labor Code Private Attorneys General Act of
 2004 (“PAGA”), California Labor Code sections 2698 et seq., based on the same alleged Labor Code violations.

 Tesoro disagrees with Plaintiffs’ interpretation of rest period law, denies all allegations in the Lawsuit, and
 contends it has complied with California law at all times. The Settlement is not an admission of any wrongdoing
 by Tesoro or an indication that any law was violated. Tesoro is confident it has strong legal and factual defenses
 to these claims, but both sides recognize the risks and expenses associated with continued litigation.

 The Settlement is the result of two mediated sessions conducted on April 11, 2018 and July 16, 2018, by
 experienced mediators who facilitated the Parties’ good faith, serious, and informed arm’s length negotiations.
 Both sides agree that in light of the risks and expenses associated with continued litigation, the Settlement is fair
 and appropriate under the circumstances, and in the best interests of the Class Members.

 The Court has not yet ruled on the merits of the Class Representatives’ claims in this litigation or Defendants’
 defenses to those claims. The Settlement is a compromise and is not an admission of liability on the part of
 Defendants.

4.      Who are the Parties in this Lawsuit?

 Jon Valliere, Eileen Foster, Antonio Garcia, Samantha West, and Jinetra Bonner are the Plaintiffs, and the
 appointed the Class Representatives in this Class Action. Each has been employed as an Operator at one or more
 of the facilities identified in Section 1 of this Notice sometime during the Class Period.

 Tesoro Refining & Marketing Company, LLC and Tesoro Logistics GP, LLC are the Defendants in this Class
 Action which operate the oil refineries and distribution facilities referenced in Section 1 of this Notice.
5.      Why is this litigation a Class Action?

 In a class action, one or more people called the Class Representatives sue on behalf of themselves and other
 people who they allege have similar claims. The group of people with allegedly similar claims is called a “class.”
 Each person receiving this notice is a “Class Member” for purposes of this Settlement. If a court certifies (or
 approves) a class, that one court resolves the issues for all Class Members except for those who request to be
 excluded from the Class and this Settlement. In this case, for settlement purposes, the Court certified the
 following Class:

        All current and former employees of Defendants (or any of their affiliates or successors) who worked a
        rotating 8-hour, 10-hour, or 12-hour shift in operations at any time during the Class Period at the i)
        Martinez Refinery or Chem Plant in Martinez, California; ii) the Los Angeles Refinery, Carson
        Operations, in Carson and Long Beach, California; iii) the Los Angeles Refinery, Wilmington
        Operations, in Wilmington, California; iv) the Tesoro Logistics terminal facilities at the Martinez
        Refinery; and v) the Long Beach Terminal, T2, Berth 121, and East Hynes in Long Beach, Carson,
        Signal Hill, and/or Wilmington, California.

 According to Tesoro’s records, you are a member of the Class.

                                                     Page 4 of 10
Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 9 of 14
Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 10 of 14
Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 11 of 14
Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 12 of 14
Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 13 of 14
Case 4:17-cv-00123-JST Document 119 Filed 08/06/20 Page 14 of 14
